                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:03-cr-00220-FDW
 UNITED STATES OF AMERICA,                       )
                                                 )
 vs.                                             )
                                                 )
 (4) RONNIE EARL KNOX,                           )
                                                 )                      ORDER
        Defendant.                               )
                                                 )

       THIS MATTER is before the Court upon Defendant’s Amended Motion for a Reduced

Sentence under the First Step Act of 2018. (Doc. No. 367). Also before the Court is Defendant’s

Unopposed Motion to Reduce Sentence (Doc. No. 366).

       The Defendant is currently serving a 168-month sentence in Case No. 3:03-cr-220 and a

consecutive 24-month sentence in Case No. 3:08-cr-73. Based on the First Step Act, the Defendant

requests that the Court impose a reduced aggregate sentence of Time Served. He also requests a

reduced supervised-release term of four (4) years in this case, Case No. 3:03-cr-220. (Doc. No.

367, p. 5). The government, through AUSA Amy E. Ray, has consented to the reduced sentence

of time served but does not consent to a reduction in the term of supervised release. Id. at 6. For

the reasons stated in the amended motion, the motion (Doc. No. 367) is GRANTED IN PART and

DENIED IN PART.

       IT IS THEREFORE ORDERED that the Defendant’s aggregate sentence in Case Nos.

3:03-cr-220 and 3:08-cr-73 be reduced to Time Served, plus up to ten (10) days for the BOP to

process his release. All other terms and conditions previously imposed, including the term of

supervised release, shall remain the same.

       IT IS FURTHER ORDERED that the Clerk certify copies of this Order to the Defendant,
                                        1



         Case 3:03-cr-00220-FDW Document 368 Filed 09/09/20 Page 1 of 2
counsel for the Defendant, the United States Attorney, the United States Marshals Service, the

United States Probation Office, and the United States Bureau of Prisons.

       Because the Court is granting Defendant’s Amended Motion, his Unopposed Motion to

Reduce Sentence (Doc. No. 366) is DENIED AS MOOT.

       IT IS SO ORDERED.


                                     Signed: September 9, 2020




                                                2



        Case 3:03-cr-00220-FDW Document 368 Filed 09/09/20 Page 2 of 2
